Case 1:20-cv-02362-DDD-NRN Document 79 Filed 10/29/20 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-02362-DDD-NRN

  DENVER BIBLE CHURCH,
  PASTOR ROBERT A. ENYART,
  COMMUNITY BAPTIST CHURCH, and
  PASTOR JOEY RHOADS

         Plaintiffs

  v.

  ALEX M. AZAR II, in his official capacity as Secretary, United States Department of Health and
  Human Services;
  UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES;
  CHAD F. WOLF, in his official capacity as Acting Secretary, United States Department of
  Homeland Security;
  UNITED STATES DEPARTMENT OF HOMELAND SECURITY;
  STEVEN T. MNUCHIN, in his official capacity as Secretary, United States Department of the
  Treasury;
  UNITED STATES DEPARTMENT OF THE TREASURY;
  GOVERNOR JARED POLIS, in his official capacity as Governor, State of Colorado;
  JILL HUNSAKER RYAN, in her official capacity as Executive Director of the Colorado
  Department of Public Health and Environment,
  COLORADO DEPARTMENT OF PUBLIC HEALTH AND ENVIRONMENT,

         Defendants.



   PLAINTIFFS AND STATE DEFENDANTS’ JOINT MOTION TO PARTIALLY STAY
    DISTRICT COURT PROCEEDINGS PENDING RESOLUTION OF PRELIMINARY
                          INJUNCTION APPEALS

         Plaintiffs Denver Bible Church, Pastor Robert A. Enyart, Community Baptist Church,

  and Pastor Joey Rhoads (“Plaintiffs”), and Defendants, Governor Jared Polis, Executive Director

  Jill Hunsaker Ryan, and the Colorado Department of Public Health and Environment (the “State

  Defendants”), move to stay the district court proceedings solely as between them pending
Case 1:20-cv-02362-DDD-NRN Document 79 Filed 10/29/20 USDC Colorado Page 2 of 8




  resolution of the preliminary injunction appeals currently before the U.S. Tenth Circuit Court of

  Appeals, as follows.

                       Certificate of Compliance with D.C.COLO.LCivR 7.1

         Counsel for the State Defendants conferred with counsel for the Federal Defendants

  regarding this request. Counsel for the Federal Defendants oppose a complete stay of the district

  court proceedings but do not oppose a partial stay as to the proceedings between the State

  Defendants and Plaintiffs. Counsel for the Federal Defendants stated they intend to file a motion

  to dismiss as to their clients on October 29, 2020, and believe the district court may proceed to

  decide that motion even if proceedings between the State Defendants and Plaintiffs are stayed

  pending resolution of the appeals currently before the Tenth Circuit.

         1.      This Court partially granted Plaintiffs’ request for a preliminary injunction on

  October 15, 2020 and enjoined the State Defendants from enforcing discrete portions of their

  public health orders against Plaintiffs. [Doc. 65.]

         2.      The State Defendants and Plaintiffs have filed notices of appeal and cross appeal,

  respectively, seeking the Tenth Circuit’s interlocutory review of the Court’s October 15 order

  under 28 U.S.C. § 1292(a)(1). [Doc. 66, 74.]

         3.      In the interests of judicial economy and seeking clarity on the governing legal

  standard before proceeding to a full merits adjudication here, both Plaintiffs and the State

  Defendants request that this Court stay the trial-level proceedings as between them pending

  resolution by the Tenth Circuit of the issues presented by the notices of appeal and cross appeal.

         4.      While a district court that has entered a preliminary injunction technically “retains

  power to act on the case” even when a party files an interlocutory appeal under 28 U.S.C.
                                                  2
Case 1:20-cv-02362-DDD-NRN Document 79 Filed 10/29/20 USDC Colorado Page 3 of 8




  § 1292(a)(1), State of Colo. v. Idarado Min. Co., 916 F.2d 1486, 1490 n.2 (10th Cir. 1990)

  (quotations omitted), that rule must be balanced with the practical reality that the pending appeal

  may “disrupt[ ] ongoing proceedings in the district court.” Stewart v. Donges, 915 F.2d 572, 575

  (10th Cir. 1990). Indeed, the potential for disruption is “especially significant” when the appeal

  is interlocutory in nature and involves issues that are “central” to the remaining issues pending

  before the district court. Id. at 575-76. For that reason, the Tenth Circuit recognizes the general

  rule that a district court should refrain from exercising jurisdiction over issues directly related to

  the interlocutory appeal while the appeal is pending. See Garcia v. Burlington N. R. Co., 818

  F.2d 713, 721 (10th Cir. 1987) (“[W]hen an interlocutory appeal is taken, the district court

  retains jurisdiction to proceed with matters not involved in that appeal.” (emphasis added)).

         5.      Here, the primary issue left to be decided between Plaintiffs and the State

  Defendants is whether a permanent injunction should enter that mirrors this Court’s preliminary

  injunction. But that implicates a core issue that the Tenth Circuit is currently considering—

  whether Plaintiffs are likely to succeed on the merits of their claim, thus entitling them to a

  preliminary injunction while the merits of their claim are fully considered. Because this issue is

  central to both the district court and Tenth Circuit proceedings, a “significant” risk exists that the

  appellate court proceedings may disrupt this Court’s parallel proceedings if they are not stayed.

  Stewart, 915 F.2d at 575.

         6.      Moreover, Plaintiffs and the State Defendants satisfy the String Cheese factors

  that apply when a court evaluates a request to stay discovery and disclosure-related deadlines.

  See String Cheese Incident, LLC v. Stylus Shows, Inc., No. 1:02–cv–01934–LTB–PAC, 2006

  WL 894955, at *2 (D. Colo. Mar. 30, 2006):
                                                     3
Case 1:20-cv-02362-DDD-NRN Document 79 Filed 10/29/20 USDC Colorado Page 4 of 8




           a. Interest of Plaintiffs in Proceeding with Discovery: Plaintiffs join in this

              request to stay. Thus, there is no prejudice to Plaintiffs.

           b. Burden on Defendants of Proceeding with Discovery: Forcing Plaintiffs and

              the State Defendants to proceed with disclosures and discovery while the

              preliminary injunction appeals are ongoing would impose an undue burden on the

              parties, including the State Defendants. The State Defendants are currently

              engaged not only litigating this and multiple other COVID-19 related cases in

              state and federal court, they are also managing a statewide pandemic. As the

              Supreme Court has recognized even outside of the pandemic context: “If a

              Government official is to devote time to his or her duties, and to the formulation

              of sound and responsible policies, it is counterproductive to require the substantial

              diversion that is attendant to participating in litigation and making informed

              decisions as to how it should proceed.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1953

              (2009). Moreover, moving through discovery and disclosures would be premature

              before the Tenth Circuit has provided clarifying guidance on the governing legal

              standard, since the legal standard will inevitably affect the focus and scope of the

              parties’ discovery and disclosures.

           c. The Convenience of the Court: Proceeding with the merits of Plaintiffs’ claims

              now, before the Tenth Circuit resolves the ongoing preliminary injunction

              appeals, may end up needlessly expending this Court’s limited resources. Should

              the appellate court announce a new or clarified legal standard that governs Free

              Exercise claims during an ongoing pandemic, it may render the Court’s
                                                 4
Case 1:20-cv-02362-DDD-NRN Document 79 Filed 10/29/20 USDC Colorado Page 5 of 8




                 intervening case management orders obsolete and require starting the process

                 anew. Staying the proceedings between Plaintiffs and the State Defendants

                 pending resolution of the preliminary injunction appeals in the Tenth Circuit

                 would thus be highly convenient to the Court.

              d. Interest of Nonparties: This factor does not favor or disfavor a stay, particularly

                 since the Court’s preliminary injunction prevents enforcement only as to the

                 Plaintiffs here. [Doc. 65 at 44.]

              e. Public Interest: A stay here would serve the public interest in several ways: (a)

                 avoiding “unnecessary expenditures of public and private resources on litigation”;

                 (b) conserving judicial resources by allowing the Tenth Circuit to address

                 potentially “dispositive issues early in the litigation”; and (c) conserving judicial

                 and attorney resources by allowing the Tenth Circuit to “clarify[ ] and resolv[e]

                 disputed legal issues at the earliest possible time.” Samuels v. Baldwin, No. 14-cv-

                 02588-LTB-KLM, 2015 WL 232121, at *3 (D. Colo. Jan. 16, 2015).

         7.      Accordingly, Plaintiffs and the State Defendants respectfully request that this

  Court enter an order staying all proceedings as between them, including current responsive

  pleading deadlines, pending resolution by the Tenth Circuit of the notice of appeal and cross

  appeal of this Court’s preliminary injunction.




                                                     5
Case 1:20-cv-02362-DDD-NRN Document 79 Filed 10/29/20 USDC Colorado Page 6 of 8




        Dated: October 29, 2020

                                   PHILIP J. WEISER
                                   Attorney General


                                   s/ W. Eric Kuhn
                                   W. Eric Kuhn*
                                   Corelle M. Spettigue*
                                   Senior Assistant Attorneys General
                                   Ryan K. Lorch*
                                   Assistant Attorney General
                                   1300 Broadway, 6th Floor
                                   Denver, CO 80203
                                   Telephone: 720-508-6143
                                   FAX: 720-508-6041
                                   Email: eric.kuhn@coag.gov
                                          corelle.spettigue@coag.gov
                                          ryan.lorch@coag.gov
                                   Attorneys for Jill Hunsaker Ryan, in her official
                                     capacity as Executive Director, and the Colorado
                                     Department of Public Health and Environment
                                   *Counsel of Record


                                   s/ Grant T. Sullivan
                                   Grant T. Sullivan*
                                   Assistant Solicitor General
                                   1300 Broadway, 6th Floor
                                   Denver, CO 80203
                                   Telephone: 720-508-6349
                                   FAX: 720-508-6041
                                   Email: grant.sullivan@coag.gov
                                   Attorney for Governor Jared Polis
                                   *Counsel of Record




                                       6
Case 1:20-cv-02362-DDD-NRN Document 79 Filed 10/29/20 USDC Colorado Page 7 of 8




                                   s/ Rebecca R. Messall
                                   Rebecca R. Messall*
                                   Messall Law Firm, LLC
                                   7887 E. Belleview Avenue, Suite 1100
                                   Englewood, CO 80111
                                   rm@lawmessall.com

                                   J. Brad Bergford*
                                   Bergford Law
                                   801 E. Florida Ave. Ste. 800
                                   Denver, CO 80210
                                   brad@bergfordlaw.com
                                   Counsel for Plaintiffs
                                   *Counsel of Record




                                       7
Case 1:20-cv-02362-DDD-NRN Document 79 Filed 10/29/20 USDC Colorado Page 8 of 8




                                  CERTIFICATE OF SERVICE

         I certify that I served the foregoing PLAINTIFFS AND STATE DEFENDANTS’ JOINT

  MOTION TO PARTIALLY STAY DISTRICT COURT PROCEEDINGS PENDING

  RESOLUTION OF PRELIMINARY INJUNCTION upon all parties herein by e-filing with the

  CM/ECF system maintained by the Court, this 29th day of October, 2020 addressed as follows:

  Rebecca R. Messall
  Messall Law Firm, LLC
  7887 E. Belleview Avenue, Suite 1100
  Englewood, CO 80111
  rm@lawmessall.com
  Counsel for Plaintiffs

  J. Brad Bergford
  Bergford Law
  801 E. Florida Ave. Ste. 800
  Denver, CO 80210
  brad@bergfordlaw.com
  Counsel for Plaintiffs

  Kyle Brenton
  Jason Lynch
  Assistant United States Attorney
  United States Attorney’s Office | District of Colorado
  1801 California Street, Suite 1600
  Denver, CO 80202
  Email: kyle.brenton@usdoj.gov
           jason.lynch@usdoj.gov
  Counsel for United States Defendants
                                                s/ Leslie Bostwick
                                                Leslie Bostwick




                                                  8
